Memorandum: Petitioner is entitled to a hearing on the allegations of his petition that he was denied his constitutional and statutory rights to have the judgment of conviction reviewed on appeal by reason of the dismissal of an appeal taken on bis behalf for failure to prosecute through no fault of his and on stipulation of his attorney without his knowledge (see People v. De Renzzio, 14 N Y 2d 732). (Appeal from order of Genesee County Court denying, without a hearing, motion for reargument of a previously denied motion to vacate a judgment of conviction for murder, second degree, rendered April 25, 1961, or, in the alternative, for resentence.) Present — Williams, P. J., Bastow, Henry, Del Yecehio and Marsh, JJ.